          Case 7:18-cv-04273-PMH Document 200 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

COMMUNITY ASSOCIATION
UNDERWRITERS OF AMERICA, INC. a/s/o
TRUMP PARK RESIDENCES
CONDOMINIUM,                                                  ORDER
                           Plaintiff,                         18-CV-04273 (PMH)
                     -against-
MAIN LINE FIRE PROTECTION CORP., et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court has been informed that the parties have reached a settlement in principle in this

case. (Aug. 16, 2021 Entry). Accordingly, it is hereby ORDERED that this action is dismissed

without costs and without prejudice to restoring the action to the Court’s calendar, provided the

application to restore the action is made within thirty (30) days of this Order. Any application to

reopen filed after thirty (30) days from the date of this Order may be denied solely on that basis.

Any pending motions are DISMISSED as moot, and all conferences are CANCELLED.

                                                  SO ORDERED:

Dated:     White Plains, New York
           August 17, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
